304 N.Y. 646 (1952)
Montgomery Ward & Co., Incorporated, Respondent,
v.
The People of the State of New York, Appellant.
Court of Appeals of the State of New York.
Argued May 22, 1952.
Decided July 15, 1952
Nathaniel L. Goldstein, Attorney-General (Abraham W. Feinberg, Wendell P. Brown and Thomas Burke of counsel), for appellant.
Frank A. McNamee, Jr., for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY and DYE, JJ. Dissent: DESMOND, FULD and FROESSEL, JJ.
Order affirmed, with costs. Question certified answered in the affirmative. No opinion.
DESMOND, FULD and FROESSEL, JJ., dissent and vote to reverse the order below and to dismiss the complaint, with costs, upon the ground that this suit, by a landlord against its holdover tenant, is not one "brought to compel the determination of an adverse claim" within the meaning of article 15 of the Real Property Law.